FILED
                           NOT FOR PUBLICATION                                MAR 05 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ADAM RICHARDS; SECOND                            No. 11-16255
AMENDMENT FOUNDATION;
CALGUNS FOUNDATION, INC.;                        D.C. No. 2:09-cv-01235-MCE-
BRETT STEWART,                                   DAD

              Plaintiffs - Appellants,
                                                 MEMORANDUM*
  v.

ED PRIETO; COUNTY OF YOLO,

              Defendants - Appellees.


                  Appeal from the United States District Court
                      for the Eastern District of California
               Morrison C. England, Chief District Judge, Presiding

                     Argued and Submitted December 6, 2012
                            San Francisco, California

Before: O’SCANNLAIN, THOMAS, and CALLAHAN, Circuit Judges.

       Plaintiffs Adam Richards, Brett Stewart, the Second Amendment

Foundation, and the Calguns Foundation (collectively, “Richards”) brought an

action under 42 U.S.C. § 1983 against Defendants Yolo County and its Sheriff, Ed


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Prieto (collectively, “Prieto”), alleging that the Yolo County policy for issuing

concealed-carry permits violates the Second Amendment. Specifically, Richards

argues that Yolo County’s policy, in light of the California regulatory regime as a

whole, abridges the Second Amendment right to bear arms because its definition of

“good cause”1 prevents a responsible, law-abiding citizen from carrying a handgun

in public for the lawful purpose of self-defense. On cross-motions for summary

judgment, the district court concluded that Yolo County’s policy did not infringe

Richard’s Second Amendment rights. It thus denied Richard’s motion for

summary judgment and granted Prieto’s.

      In light of our disposition of the same issue in Peruta v. County of San

Diego, No. 10-56971, — F.3d — (Feb. 13, 2014), we conclude that the district

court in this case erred in denying Richard’s motion for summary judgment

because the Yolo County policy impermissibly infringes on the Second

Amendment right to bear arms in lawful self-defense.

      REVERSED and REMANDED.




      1
        Yolo County’s policy provides that “self protection and protection of
family (without credible threats of violence)” are “invalid reasons” for requesting a
permit.
                                                                              FILED
Richards v. Prieto, No. 11-16255                                              MAR 05 2014

                                                                           MOLLY C. DWYER, CLERK
THOMAS, Circuit Judge, concurring in the judgment:                          U.S. COURT OF APPEALS



      I agree that, if unaltered by an en banc panel or by the Supreme Court,

Peruta v. County of San Diego, No. 10-56971,— F.3d—, 2014 WL 555862 (Feb.

13, 2014), requires reversing and remanding in this case. Peruta and this case

were argued and submitted on the same date. Absent Peruta, I would hold that the

Yolo County’s “good cause” requirement is constitutional because carrying

concealed weapons in public is not conduct protected by the Second Amendment.

See United States v. Chester, 628 F.3d 673, 680 (4th Cir. 2010). I also would have

held, in the alternative, that even if the good cause requirement implicated the

Second Amendment, the policy survives intermediate scrutiny.

      Therefore, I concur in the judgment.